COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS
                                               §

  IN RE: THE STATE OF TEXAS,                      §               No. 08-19-00198-CR

                        Relator.                  §         AN ORIGINAL PROCEEDING

                                                  §                IN MANDAMUS

                                                  §

                                              §
                                            ORDER

       The Court has this day considered the Relators’ emergency motion for stay of underlying

proceedings and concludes that the motion should be GRANTED. The 205th District Court of El

Paso County, Texas is ordered to stay all proceedings in cause number 20170D02097, styled The

State of Texas v. James Heredia., pending resolution of this original proceeding or further order of

this Court. Further, the Court has determined that no action will be taken on the Relator’s Petition

for Writ of Mandamus pending a response from the Real Party in Interest. The response is

requested to be filed on or before August 28, 2019.

       IT IS SO ORDERED this 29th day of July, 2019.

                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.